McKinstry, J.,
dissenting:
I dissent. In my opinion plaintiff’s road did not run from the water front of Stockton “through the county of San Joaquin and up the San Joaquin Valley in direction of the town of Visalia.”
A rehearing having been granted, the following opinion was delivered:
By the Court, Niles, J.:
The reargument of this cause has not changed the views expressed by us in the opinion heretofore rendered, and it will stand as the opinion of the court.
Judgment and order reversed, and cause remanded, with an order to the court below to issue a peremptory writ of mandate as prayed for.
Remittitur forthwith.